Dissenting Opinion by
Wright, J.:
Notwithstanding my high regard for the learned President Judge of the court below, and for my colleagues in the majority, I respectfully submit that it is a clear abuse of judicial discretion to require Kenneth, Beatrice, and Augusta Neff, aged respectively sixteen, seventeen, and eighteen years, who are not delinquent children and are no longer neglected children, to remain in an institution, however worthy, when they desire to be with their natural mother, who has been found presently fit to care for them.
Section 12 of The Juvenile Court Law1 provides that all orders of the juvenile court shall be subject to amendment or change. Section 16 of said statute (11 P.S. 258) reads in pertinent part as follows (italics supplied) :
“If, at any time after the final order of any juvenile court placing or committing any dependent, neglected or delinquent child, a change of circumstances has taken place which, in the opinion of the parent or parents or next Mend of such child, warrants the revocation or *86modification of such final order, such child shall, by his or her parent or parents or next friend, have the right to file a petition in such court asking for a revocation or modification of such final order”.
Discussing Section 16 of The Juvenile Court Law in Ciammaichella Appeal, 369 Pa. 278, 85 A. 2d 406, the Supreme Court said: “Appellants would limit the ‘change of circumstances’ as used in this section to a change of circumstances relating to the child and not to the parent. Such construction is not warranted. If the parent or parents of a dependent child become able to and are willing to support the child, surely the Juvenile Court has the right to remand the child to the parental custody”.
The majority concedes that its conclusion, as was the conclusion of the court below, is largely based upon financial considerations. However, such considerations are not controlling even in habeas corpus cases, Commonwealth ex rel. Kraus v. Kraus, 185 Pa. Superior Ct. 167, 138 A. 2d 225, and it is important to note that this is not a habeas corpus proceeding. See Rinker Appeal, 180 Pa. Superior Ct. 143, 117 A. 2d 780. As we said in - that case: “The family is an institution which preceded governments. Its sanctity was universally recognized before judges or statutes or constitutions or welfare organizations were known to man. The right of a child to a mother and a mother to a child are rights created by natural law. They are rights attributable to the nature of mankind rather than to the enactments of law”.
Since few cases involving a contest by an institution for custody of children reach the appellate courts, we call attention to three lower court decisions in which the problem was considered. In Commonwealth ex rel. Field v. Madden, 43 Luzerne L. R. 255, it was stated: “But we are persuaded that a home environment and *87family care are more desirable than the finest institution, providing, of course, that the home environment is adequate and the family care wholesome”. The uncontradicted evidence in the case at bar is that the mother’s home is adequate and the family wholesome.2 In Commonwealth ex rel. Lyter v. Witmer, 53 Dauphin 377, the court said: “No matter how competent and sympathetic the treatment of a child in an institution may be, it cannot be compared with the loving care received in a normal family life. Only in a totalitarian government do we find the philosophy that ‘efficient institutional care’ is considered preferable to normal family life”. In the case of In re Carol Ann Schuchman, 37 Cumberland L. J. 123, wherein the situation, both procedurally and factually, was markedly similar to that in the case at bar, the Juvenile Court of Franklin County recently directed the discharge of a child of fifteen years from the Scotland School.
I would reverse the order of the court below, and direct that Kenneth, Beatrice, and Augusta Neff be discharged into the custody of their mother.
Watkins, J., joins in this dissent.

 Act of 1933, P. L. 1433, Section 12, 11 P.S. 254.


 The court below acknowledged this fact on .Tune 19, 1957, by directing the discharge of Barbara Neff, aged nineteen.